UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010. or o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-30152 PAYMENT DATA SYSTEMS, INC. (Exact name of registrant as specified in its charter) Nevada 98-0190072 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 12500 San Pedro, Ste. 120, San Antonio, TX (Address of principal executive offices) (Zip Code) (210) 249-4100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. þYes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfiler o Non-acceleratedfiler (Do not check if a smaller reporting company) o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).þYes oNo As of November 1, 2010, 125,278,547 shares of the issuer’s common stock, $0.001 par value, were outstanding. PAYMENT DATA SYSTEMS, INC. INDEX PAGE PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited). 3 Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 3 Consolidated Statements of Operations for the three and nine months ended September 30, 2010 and 2009 4 Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures about Market Risk 14 Item 4. Controls and Procedures 14 PART II – OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. (Removed and Reserved) 16 Item 5. Other Information 16 Item 6. Exhibits 17 Signatures 19 i PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. PAYMENT DATA SYSTEMS, INC. CONSOLIDATED BALANCE SHEETS September30, 2010 December31, 2009 (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other Total current assets Property and equipment, net Other assets: Marketable securities - Related party receivable Other assets Total other assets Total assets $ $ Liabilities and stockholders’ equity (deficit) Current liabilities: Accounts payable $ $ Accrued expenses Customer deposits payable Deferred revenue Total current liabilities Stockholders’ equity (deficit): Common stock, $0.001 par value, 200,000,000 shares authorized; 130,273,691 and 115,173,691 issued and 125,278,547 and 110,778,547 outstanding Additional paid-in capital Treasury stock, at cost; 4,995,144 shares ) ) Deferred compensation ) ) Accumulated deficit ) ) Total stockholders’ equity (deficit) ) ) Total liabilities and stockholders’ equity (deficit) $ $ See notes to interim consolidated financial statements. 3 PAYMENT DATA SYSTEMS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September30, Nine Months Ended September30, Revenues $ Operating expenses: Cost of services Selling, general and administrative: Stock-based compensation Other expenses Depreciation Total operating expenses Operating loss ) ) ) Other income (expense): Interest income - Interest expense - Other income (expense) ) - - Total other income (expense), net ) - - Loss before income taxes ) ) ) Income taxes Net loss $ ) $ $ ) $ ) Basic and diluted net loss per common share: $ ) Weighted average common shares outstanding See notes to interim consolidated financial statements. 4 PAYMENT DATA SYSTEMS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September30, Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided (used) by operating activities: Marketable securities received in litigation settlement ) - Unrealized loss on change in fair value of marketable securities - Depreciation Deferred compensation Bad debt - Changes in current assets and current liabilities: Accounts receivable ) Prepaid expenses and other ) Accounts payable and accrued expenses Customer deposits payable ) Deferred revenue ) Net cash provided (used) by operating activities ) Investing activities: Proceeds from sale of marketable securities - Other assets ) - Net cash used by investing activities ) - Change in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See notes to interim consolidated financial statements. 5 PAYMENT DATA SYSTEMS, INC. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1.Basis of Presentation Payment Data Systems, Inc. and subsidiaries (the “Company”), has incurred substantial losses since inception, which has led to a continuing deficit in working capital. The Company believes its current available cash along with anticipated revenues may be insufficient to meet its anticipated cash needs for the foreseeable future. Consequently, the Company’s ability to continue as a going concern is likely contingent on the Company receiving additional funds in the form of equity or debt financing.Accordingly, the Company is pursuing strategic financing alternatives in addition to its equity line of credit (see Note 3). The sale of equity or convertible debt securities would result in additional dilution to the Company's stockholders, and debt financing, if available, may involve covenants which could restrict operations or finances. There can be no assurance that financing will be available in amounts or on terms acceptable to the Company, if at all. If the Company cannot raise funds on acceptable terms, or achieve positive cash flow, it may not be able to continue to exist, conduct operations, grow market share, take advantage of future opportunities or respond to competitive pressures or unanticipated requirements, any of which would negatively impact its business, operating results and financial condition. The accompanying unaudited consolidated financial statements of the Company do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of this uncertainty. The accompanying unaudited consolidated financial statements of the Company have been prepared without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with United States generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the accompanying consolidated financial statements reflect all adjustments of a normal recurring nature considered necessary to present fairly the Company's financial position, results of operations and cash flows for such periods. The accompanying interim consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in the Company's Annual Report on Form 10-K for the year ended December 31, 2009. Results of operations for interim periods are not necessarily indicative of results that may be expected for any other interim periods or the full fiscal year. Marketable Securities: The Company classifies its marketable security investment portfolio as either held to maturity, available-for-sale, or trading. At September 30, 2010, all of the Company’s marketable securities were trading. Securities classified as trading are carried at fair value with unrealized gains and losses included in the consolidated statement of operations. Classification as current or non-current is based primarily on whether there is an active public market for such security. Certain prior period amounts have been reclassified for comparative purposes to conform to the current period’s presentation. The preparation of financial statements in conformity with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. 6 Note 2.Accrued Expenses Accrued expenses consist of the following balances: September30, 2010 December31, 2009 Accrued salaries $ $ Reserve for merchant losses Accrued commissions Accrued taxes Other accrued expenses Total accrued expenses $ $ Note 3.Equity Line of Credit On June 11, 2007, the Company entered into an agreement for an equity line of credit with Dutchess Private Equities Fund, LP (“Dutchess”). Under the terms of the agreement, the Company may elect to receive as much as $10 million from common stock purchases by Dutchess over a five year period. The Company filed a registration statement on Form SB-2 to register the resale of these shares with the SEC, which declared the registration statement effective on September 10, 2007. Due to this registration statement becoming stale, the Company did not sell any common stock pursuant to the equity line of credit during 2010. Note 4.Net Income (Loss) Per Share Basic and diluted income (loss) per common share was calculated by dividing net income (loss) by the weighted average number of common shares outstanding during the period. Dilutive securities, which consist of stock options and warrants, were excluded from the computation of the weighted average number of common shares outstanding for purposes of calculating diluted income (loss) per common share because their effect was anti-dilutive. Note 5.Fair Value Measurements ASC Topic 820 established a fair value hierarchy that prioritizes the inputs used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements). The three levels of the fair value hierarchy defined by the standard are as follows: Level 1: Quoted prices are available in active markets for identical assets or liabilities; Level 2: Quoted prices in active markets for similar assets and liabilities that are observable for the asset or liability; or Level 3: Unobservable pricing inputs that are generally less observable from objective sources, such as discounted cash flow models or valuations. The following table sets forth by level within the fair value hierarchy the Company’s financial assets and liabilities that are accounted for at fair value. Financial assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. The Company’s assessment of the significance of a particular input to the fair value measurement requires judgment, and may affect the valuation of fair value assets and liabilities and their placement within the fair value hierarchy levels. 7 September 30, 2010 Recurring Fair Value Measures Level 1 Level 2 Level 3 Total Assets: Marketable securities $ $
